WILSON, Justice.
Appeal from judgment denying probate of a will. Judgment was based on jury findings that decedent did not have testamentary capacity, did not request subscribing witnesses to act as such, and that execution of the instrument offered for probate was, in effect, induced by undue influence.
Appellant’s brief contains one “specification of error”: that the court erred in overruling his motion for instructed verdict. There is no such motion in the record, and no order or other reference thereto. The point may not be considered. 3 Tex.Jur.2d, Sec. 431, p. 684.
Appellant’s brief, consisting of two pages, also contains a heading: “questions involved”, under which it is said the evidence is “insufficient to support the findings.” In the argument it is claimed “there was not any testimony” on the issues of testamentary incapacity or undue influence. No record reference is made to the lengthy statement of facts. We have applied extremely liberal construction to the briefing, rules so as to consider the brief at all. We have examined the statement of facts. The evidence amply supports the verdict and judgment. Affirmed.